EXHIBIT 10.3

ENTEGRIS, INC.

2011 Stock Option Award Agreement

In consideration of services rendered to Entegris, Inc. (the “Company”), the
Company periodically makes equity incentive awards consisting of stock options
with respect to the Company’s Common Stock $0.01 par value (“Stock”) to certain
key employees, non-employee directors, consultants or advisors of the Company
under the Company’s 2010 Stock Plan or a predecessor plan (the “Plan”). Any key
employee, non-employee director, consultant or advisor (a “Participant”) who
receives a stock option award (the “Award”) is notified in writing or via email
and the Award is credited to the Participant’s account as reflected on the
Participant’s Award Summary page (“Award Summary”) for Entegris equity awards on
the Morgan Stanley Smith Barney Benefit Access web page found at
https://www.benefitaccess.com. By clicking on the “accept award” button on the
Participant’s Award Summary page or by otherwise receiving the benefits of the
Award, Participant: (i) acknowledges that Participant has received a copy of the
Plan, of the related prospectus providing information concerning awards under
the Plan and of the Company’s most recent Annual Report on Form 10-K; and
(ii) accepts the Award and agrees with the Company that the Award is subject to
the terms of the Plan and to the following terms and conditions:

ARTICLE I –STOCK OPTION GRANT

 

  1.1. Option Grant. Effective as of the date specified in the Award Summary
provided to you online (the “Grant Date”), the Company hereby grants Participant
a non-qualified option to purchase that number of shares of Stock that has been
approved for the Award to the Participant by the Plan Administrator (“Option”).
The shares of Stock awarded are specified in the individual Award Summary
provided to Participant online at www.benefitaccess.com. The Option is not
intended to be an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”) and will be interpreted
accordingly.

 

  1.2. Option Exercise Price. The exercise (grant) price of the Option shall be
100% of the closing price of the Stock on the NASDAQ stock market on the Grant
Date. The exercise price is provided to Participant online at
www.benefitaccess.com.

 

  1.3. Option Vesting Schedule. This Option shall vest and become exercisable,
except as hereinafter provided, in whole or in part, at any time and from time
to time as follows:

 

  Ø 1/4 on and after February 19, 2012;

 

  Ø an additional 1/4 on and after February 19, 2013;

 

  Ø an additional 1/4 on and after February 19, 2014;

 

  Ø the final 1/4 on and after February 19, 2015.

In the event that any of the above vesting dates falls on a day that the Company
is not open for business, then vesting of the applicable portion shall occur on
the next succeeding day that the Company is open for business.

 

  1.4. Expiration of Option. To the extent that the Option shall not have been
exercised, this Option shall expire at 5:00 p.m. local time at the Company’s
headquarters on February 19, 2018 and no part of the Option may be exercised
thereafter. If an expiration, termination or forfeiture date described herein
falls on a weekday, Participant must exercise the Option before 5:00 p.m. local
time at the Company’s headquarters on that date. If an expiration, termination
or forfeiture date described herein falls on a weekend or any other day on which
the NASDAQ stock market is not open, Participant must exercise the Options
before 5:00 p.m. local time at the Company’s headquarters on the last NASDAQ
business day prior to the expiration, termination or forfeiture date.



--------------------------------------------------------------------------------

  1.5. Exercise of Option. When and as vested, this Option may be exercised up
to the number of shares of Stock specified in Section 1.1 above only by serving
written notice on the designated stock plan administrator. Payment of the Option
exercise price specified in Section 1.2 above may be made by: (a) payment in
cash; (b) arrangement with the Company’s stock plan administrator which is
acceptable to the Company where payment of the Option exercise price is made
pursuant to an irrevocable direction to the broker to deliver all or part of the
proceeds from the sale of the shares of the Stock issueable under the Option to
the Company; (c) exchange of previously owned shares of Stock, valued at fair
market value on the day of exercise as provided in the Plan; (d) delivery of any
other lawful consideration approved in advance by the Administrator specified in
the Plan or its delegate, or (e) any combination of the foregoing. Fractional
shares may not be exercised. Participant will have the rights of a stockholder
only after the shares of Stock have been issued to the Participant in accordance
with this Agreement.

 

  1.6. No Assignment of Option. This Option may not be assigned or transferred
except as may otherwise be provided by the terms of this Agreement.

 

  1.7. Basic Adjustments for Changes in Capital Structure. The Administrator
shall make adjustments from time to time in the number of shares of Stock
covered by the Option in such reasonable manner as the Administrator may
determine to reflect any increase or decrease in the number of issued shares of
Stock of the Company resulting from a subdivision or consolidation of shares or
any other capital adjustment, the payment of stock dividends or other increases
or decreases in such Stock effected without receipt of consideration by the
Company.

 

  1.8. Termination of Employment or Service with the Company. All exercisable
Options granted herein must be exercised within ninety (90) days following the
date on which the employment or services of Participant with the Company or one
of its subsidiaries terminates (i.e., last day worked, excluding any severance
period) (“Termination Date”), or be forfeited, except as provided in Section 2.3
below and as follows:

 

  (a) In the event of Participant’s death during employment/services, each
Option granted hereunder will be exercisable, whether or not vested on the date
of Participant’s death, until the earlier of: (1) the first anniversary of
Participant’s date of death; or (2) the original expiration date of the option.
In the event of Participant’s death during a Special Exercise Period as
specified in Section 2.3 below, each Option will continue to be exercisable in
accordance with the provisions of that Section.

 

  (b) In the event of the termination of employment/services of Participant due
to Disablement, Participant may exercise the Option, to the extent not
previously exercised and whether or not the option had vested on or prior to the
date of employment or service termination, at any time prior to 365 days
following the later of the date of Participant’s separation from service due to
Participant’s Disablement or the date of determination of Participant’s
Disablement, provided, however, that while the claim of Disablement is pending,
Options that were unvested at termination of services may not be exercised and
Options that were vested at termination of services may be exercised only during
the period set forth in the introductory clause to this Section 1.8. The Option
shall terminate on the 365th day from the date of determination of Disablement,
to the extent that it is unexercised. For these purposes “Disablement” shall be
determined in accordance with the standards and procedures of the then-current
Long Term Disability policies maintained by the Company, which is generally a
physical condition arising from an illness or injury, which renders an
individual incapable of performing work in any occupation, as determined by the
Company.

 

  (c) If Participant’s employment/services is terminated for “Cause”, all
granted but unexercised stock Options shall be forfeited on Participant’s
Termination Date.

 

-2-



--------------------------------------------------------------------------------

  1.9. Suspension of Option Exercises. For administrative or other reasons, the
Company may, from time to time, suspend the ability of Participants to exercise
options for limited periods of time. Notwithstanding the above, the Company
shall not be obligated to deliver any shares of Stock during any period when the
Company determines that the exerciseability of the Option or the delivery of
shares hereunder would violate any federal, state or other applicable laws.

 

  1.10. Withholding of Income Taxes. Nonqualified stock options are taxable upon
exercise. To the extent required by applicable federal, state or other law,
Participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise by reason of an
Option exercise and, if applicable, any sale of shares of the Stock. The Company
shall not be required to issue shares of the Stock or to recognize any purported
transfer of shares of the Stock until such obligations are satisfied. The
Administrator designated in the Plan may permit these obligations to be
satisfied by having the Company withhold a portion of the shares of the Stock
that otherwise would be issued to Participant upon exercise of the Option, or to
the extent permitted by the Administrator, by tendering shares of the Stock
previously acquired.

ARTICLE II – GENERAL PROVISIONS

 

  2.1. Definitions. Except as otherwise expressly provided, all terms used
herein shall have the same meaning as in the Plan. The term “Administrator”
means the Management Development & Compensation Committee of the Company’s Board
of Directors.

 

  2.2. Mergers, etc. In the event of any of (i) a consolidation or merger in
which the Company is not the surviving corporation or which results in the
acquisition of all or substantially all of the Company’s then outstanding common
stock by a single person or entity or by a group of persons and/or entities
acting in concert, (ii) a sale or transfer of all or substantially all the
Company’s assets, or (iii) a dissolution or liquidation of the Company (a
“Covered Transaction”), the vesting of all Options under each outstanding Award
pursuant to Article I above will be accelerated and such shares will become
fully exercisable prior to the Covered Transaction on a basis that gives the
Participant a reasonable opportunity, as determined by the Administrator,
following delivery of the shares, to participate as a stockholder in the Covered
Transaction. In connection with any Covered Transaction in which there is an
acquiring or surviving entity, the Administrator may provide for substitute or
replacement Awards from, or the assumption of Awards by, the acquiring or
surviving entity or its affiliates, any such substitution, replacement or
assumption to be on such terms as the Administrator determines, provided that no
such replacement or substitution shall diminish in any way the acceleration of
Options provided for in this section.

 

  2.3.

Retirement, etc. If Participant is an employee of the Company and ceases to be
an employee due to retirement with the consent of the Administrator, Participant
will be entitled to a special exercise period with respect to the Option (the
“Special Exercise Period”) which will begin on Participant’s Retirement Date and
will end on the earlier of the 4th anniversary of Participant’s Retirement Date
or the expiration date specified in Section 1.4 above. During the Special
Exercise Period, the Option will continue to vest in accordance with the
schedule specified in Section 1.3 above and will be exercisable to the same
extent that it would have been exercisable had Participant remained in service
with the Company or one of its subsidiaries. As used herein the term “retirement
with the consent of the Administrator” means that Participant’s retirement must
be with the consent of the Administrator, which consent may be granted or
withheld in the discretion of the Administrator. In the event that Participant
ceases to be an employee under circumstances that would otherwise qualify for
retirement but the consent of the Administrator has not been granted, then
Participant shall not be entitled to the benefits of this Section 2.3.

 

-3-



--------------------------------------------------------------------------------

  2.4. No Understandings as to Employment, etc. The Participant further
expressly acknowledges that nothing in the Plan or any modification thereto, in
the Award or in this Agreement shall constitute or be evidence of any
understanding, express or implied, on the part of the Company to continue the
employment or services of the Participant for any period or to give rise to any
right to remain in the service of the Company or of any subsidiary or affiliate
of the Company, and the Participant shall remain subject to discharge to the
same extent as if the Plan had never been adopted or the Award had never been
made.

 

  2.5. Acts of Misconduct. If Participant has allegedly committed an act of
serious misconduct, including, but not limited to, embezzlement, fraud,
dishonesty, unauthorized disclosure of trade secrets or confidential
information, breach of fiduciary duty or nonpayment of an obligation owed to the
Company, an Executive Officer of the Company may suspend Participant’s rights
under the Award, including the vesting of Options and the exercise of vested
Options, pending a decision by the Administrator or an Executive Officer of the
Company to terminate the Award. No rights under the Award may be exercised
during such suspension or after such termination.

 

  2.6. Data Protection Waiver. Participant understands and agrees that in order
to process and administer the Award and the Plan, the Company and the
Administrator may process personal data and/or sensitive personal information
concerning the Participant. Such data and information includes, but is not
limited to, the information provided in the Award grant package and any changes
thereto, other appropriate personal and financial data about Participant, and
information about Participant’s participation in the Plan and transactions under
the Plan from time to time. Participant hereby gives his or her explicit consent
to the Company and the Administrator to process any such personal data and/or
sensitive personal information. Participant also hereby gives his or her
explicit consent to the Company and the Administrator to transfer any such
personal data and/or sensitive personal data outside the country, in which
Participant works, is employed, or provides services, and to the United States.
The legal persons granted access to such Participant personal data are intended
to include the Company, the Administrator, the outside plan administrator as
selected by the Company from time to time, and any other compensation consultant
or person that the Company or the Administrator may deem appropriate for the
administration of the Plan or the Award. Participant has been informed of his or
her right of access and correction to Participant’s personal data by contacting
the Company. Participant also understands that the transfer of the information
outlined herein is important to the administration of the Award and the Plan and
failure to consent to the transmission of such information may limit or prohibit
Participant’s participation under the Plan and/or void the Award.

 

  2.7. Disputes. The Administrator designated in the Plan or its delegate shall
finally and conclusively determine any disagreement concerning the Award.

 

  2.8. Savings Clause. In the event that Participant is employed or provides
services, in a jurisdiction where the performance of any term or provision of
this Agreement by the Company: (i) will result in a breach or violation of any
statute, law, ordinance, regulation, rule, judgment, decree, order or statement
of public policy of any court or governmental agency, board, bureau, body,
department or authority, or (ii) will result in the creation or imposition of
any penalty, charge, restriction, or material adverse effect upon the Company,
then any such term or provision shall be null, void and of no effect.

 

  2.9. Amendment. This Agreement may be amended only by an instrument in writing
executed and delivered by the Participant and the Company.

 

-4-